            Case 2:16-cv-00523-TLN-KJN Document 82 Filed 10/26/20 Page 1 of 5



 1   LONGYEAR & LAVRA, LLP
     John A. Lavra, CSB No.: 114533
 2   Amanda L. McDermott, CSB No.: 253651
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   mcdermott@longyearlaw.com
 5   Attorneys for Defendant
     Officer Thomas Lamb
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10   JAMES EDWARD CUPP, an individual;              )       Case No.: 2:16-CV-00523-TLN-KJN
     LAWRENCE “WOLF” HAVEN, an                      )
11   individual,                                    )       STIPULATION AND ORDER
                 Plaintiff,                         )       PERMITTING PLAINTIFFS TO FILE A
12                                                  )       FIFTH AMENDED COMPLAINT
             vs.                                    )
13                                                  )
     KAMALA D. HARRIS, formerly Attorney            )
14   General of the State of California, in her     )
     official capacity only; XAVIER BECERRA, )
15   Attorney General of the State of California, n )
     his official capacity only; Citrus Heights     )
16   Police Officer CHRISTIAN BAERRESEN, # )
     371; Citrus Heights Police Officer THOMAS )
17   LAMB, # 315; UNKNOWN CITRUS                    )
     HEIGHTS POLICE OFFICER Badge Number )
18   323; UNKNOWN CITRUS HEIGHTS                    )
     POLICE OFFICER who prepared Report             )
19   Number CH14-02589 on 03/26/2014; TWO )
     UNKNOWN NAMED PEACE OFFICERS )
20   OF THE CITRUS HEIGHTS POLICE                   )
     DEPARTMENT.                                    )
21                                                  )
                      Defendants.                   )
22                                                  )
                                                    )
23
24          Plaintiffs JAMES EDWARD CUPP and LAWRENCE “WOLF” HAVEN, Defendant

25   THOMAS LAMB, and Defendants KAMALA D. HARRIS and XAVIER BECERRRA

26   (hereafter collectively referred to as “the Parties”), by and through their respective counsel,

27   submit this stipulation to continue the current deadlines in this matter in order to achieve a

28   single, comprehensive operative complaint.


                                                        1
     STIPULATION AND ORDER PERMITTING PLAINTIFFS TO FILE A FIFTH AMENDED COMPLAINT
               Case 2:16-cv-00523-TLN-KJN Document 82 Filed 10/26/20 Page 2 of 5



 1             WHEREAS, Plaintiff Cupp filed his initial complaint on March 11, 2016 against
 2   Defendants Harris and the City of Citrus Heights and various officials [Dkt No. 1];
 3             WHEREAS, Plaintiffs Cupp and Haven filed a First Amended Complaint (“FAC”) on
 4   June 3, 2016 against Defendants Harris, the City of Citrus Heights and various officials, the
 5   County of Sacramento and various officials, and the County of Placer and various officials [Dkt
 6   No. 5];
 7             WHEREAS, pursuant to stipulation of the parties and order of this court, Plaintiffs filed a
 8   Second Amended Complaint (“SAC”) on August 15, 2016 against the above-listed defendants
 9   [Dkt No. 12 et seq];
10             WHEREAS, each of the defendants filed a motion to dismiss the SAC [Dkt Nos. 15-20];
11             WHEREAS, this Court granted in part and denied in part the County of Sacramento
12   defendants’ and the Citrus Heights defendants’ motions to dismiss [Dkt Nos. 58 and 60];
13             WHEREAS, this Court granted the County of Placer defendants’ motions to dismiss with
14   prejudice [Dkt No. 59];
15             WHEREAS, this Court granted the Defendant Harris’ motions to dismiss with leave to
16   amend [Dkt No. 61];
17             WHEREAS, this Court also granted the County of Sacramento defendants’ motion to
18   sever, and thus allow those severed claims to proceed as Lawrence “Wolf” Haven v. Brucker,
19   E.D. Cal. Case No. 2:18-cv-02587-TLN-KJN [Dkt No. 58];
20             WHEREAS, Plaintiffs filed a Third Amended Complaint (“TAC”) against Defendants
21   Harris and Becerra and multiple officers of the Citrus Heights Police Department (“CHPD”) on
22   October 22, 2018 [Dkt No. 65];
23             WHEREAS, Defendant Lamb of CHPD filed an answer to the TAC on November 5,
24   2018 [Dkt No. 68];
25             WHEREAS, Defendants Harris and Becerra filed a motion to dismiss the TAC on
26   November 20, 2018 [Dkt No. 72];
27             WHEREAS, on September 24, 2020 this Court granted the motion filed by Defendants
28   Harris and Becerra holding that “Plaintiffs’ TAC as asserted against Defendants Harris and


                                                        2
     STIPULATION AND ORDER PERMITTING PLAINTIFFS TO FILE A FIFTH AMENDED COMPLAINT
            Case 2:16-cv-00523-TLN-KJN Document 82 Filed 10/26/20 Page 3 of 5



 1   Becerra is DISMISSED in its entirety with leave to amend only Claims Two and Nine” [Dkt No.
 2   79];
 3          WHEREAS, Plaintiffs filed a Fourth Amended Complaint against Defendants Harris and
 4   Becerra only on October 15, 2020 [Dkt No. 80, et seq];
 5          WHEREAS, Plaintiffs’ counsel understood the Court’s order relating to only the
 6   Attorney General’s Motion to Dismiss and that the Third Cause of Action was not named against
 7   the Attorney General, but that the “Court dismisses Plaintiffs’ First, Third, Sixth and Twelfth
 8   causes of action …” (p. 11, line 7) [emphasis added]

 9          WHEREAS, Plaintiffs read that the order addressed “all six causes of action” (p. 6, line

10   8);

11          WHEREAS, Plaintiffs’ counsel may have misinterpreted this court’s order dated

12   September 24, 2020 [Dkt No. 79] as dismissing all claims against all defendants and only

13   providing leave to amend Claims Two and Nine against Defendants Harris and Becerra;

14          WHEREAS, Plaintiffs still intend to assert the Third Claim for Relief for Second

15   Amendment violations against “Citrus Heights Police Officer CHRISTIAN BAERRESEN, #

16   371, Citrus Heights Police Officer THOMAS LAMB, # 315, UNKNOWN CITRUS HEIGHTS

17   POLICE OFFICER Badge Number 323, UNKNOWN CITRUS HEIGHTS POLICE OFFICER

18   who prepared Report Number CH14-02589 on 03/26/2014, TWO UNKNOWN NAMED

19   PEACE OFFICERS OF THE CITRUS HEIGHTS POLICE DEPARTMENT” that had

20   previously been asserted in the TAC;

21          WHEREAS, the Parties conferred on or around October 22, 2020 and agreed to stipulate

22   to a continuance to permit Plaintiffs to file a Fifth Amended Complaint that complies with this

23   Court’s order dated September 24, 2020 and incorporates the Third Claim for Relief against

24   various CHPD officers that was mistakenly omitted from the Fourth Amended Complaint

25   without waiving Defendants’ right to file a motion to dismiss or to file a response;

26   ///

27   ///

28   ///


                                                      3
     STIPULATION AND ORDER PERMITTING PLAINTIFFS TO FILE A FIFTH AMENDED COMPLAINT
            Case 2:16-cv-00523-TLN-KJN Document 82 Filed 10/26/20 Page 4 of 5



 1          THEREFORE, the Parties stipulate as follows:
 2          1.     Plaintiffs will be permitted to file an amended complaint (“Fifth Amended
 3   Complaint”) that complies with the court’s order at Dkt No. 79 by November 23, 2020;
 4          2.     Defendants shall have fourteen (14) days from the date that the Fifth Amended
 5   Complaint is filed to respond in any manner authorized by the Federal Rules of Civil Procedure.
 6   IT IS SO STIPULATED.
 7    Dated: October 23, 2020                    LONGYEAR & LAVRA, LLP
 8                                         By: /s/ Amanda L. McDermott         _________
                                               JOHN A. LAVRA
 9                                             AMANDA L. MCDERMOTT
                                               Attorneys for Citrus Heights Police Officer
10                                             Thomas Lamb, # 315
11
      Dated: October 23, 2020                    XAVIER BECERRA
12                                               Attorney General of California
                                                 BENJAMIN M. GLICKMAN
13                                               Supervising Deputy Attorney General
14                                         By: /s/ Anthony P. O’Brien
                                                 (as authorized on October 23, 2020) ______
15                                             ANTHONY P. O’BRIEN
                                               Deputy Attorney General
16                                             Attorneys for Defendants Kamala D. Harris, in her
                                               official capacity as former Attorney General of
17                                             California, and Xavier Becerra, in his official
                                               capacity as Attorney General of California
18
19    Dated: October 23, 2020                    LAW OFFICES OF GARY W. GORSKI
20                                         By: /s/ Gary W. Gorski
                                                 (as authorized on October 23, 2020) ______
21                                             GARY W. GORSKI
                                               Attorney for Plaintiffs James Edward Cupp and
22                                             Lawrence “Wolf” Haven
23
      Dated: October 23, 2020                    STRATEGIC LAW COMMAND
24
                                           By: /s/ Daniel M. Karalash
25                                               (as authorized on October 23, 2020) ______
                                               DANIEL M. KARALASH
26                                             Attorney for Plaintiffs James Edward Cupp and
                                               Lawrence “Wolf” Haven
27
28   ///


                                                    4
     STIPULATION AND ORDER PERMITTING PLAINTIFFS TO FILE A FIFTH AMENDED COMPLAINT
            Case 2:16-cv-00523-TLN-KJN Document 82 Filed 10/26/20 Page 5 of 5



 1                                              ORDER

 2           After considering the Stipulation by and between the Parties, IT IS HEREBY ORDERED

 3   THAT:

 4           1.    Plaintiffs have leave to file a Fifth Amended Complaint that complies with the

 5   court’s order at Dkt No. 79 on or before November 23, 2020; and

 6           2.    Defendants shall have fourteen (14) days from the date that the Fifth Amended

 7   Complaint is filed to respond in any manner authorized by the Federal Rules of Civil Procedure.

 8
 9   DATED: October 23, 2020

10
11                                                      Troy L. Nunley
                                                        United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
     STIPULATION AND ORDER PERMITTING PLAINTIFFS TO FILE A FIFTH AMENDED COMPLAINT
